UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 30, 2013 (July 30, 2013) Oxford Resource Partners, LP (Exact name of registrant as specified in its charter) Delaware 001-34815 77-0695453 (State or other jurisdiction (Commission (IRS Employer of incorporation or organization) File Number) Identification No.) 41 South High Street, Suite3450 Columbus, OH 43215 (Address of principal executive office) (Zip Code) (614)643-0314 (Registrants’ telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 Regulation FD Disclosure. On July 30, 2013, Oxford Resource Partners, LP (“Oxford”) issued a press release disclosing that it would announce earnings for the quarter ended June 30, 2013 before the market opens on Tuesday, August 6, 2013, and will hold a conference call at 10:00 a.m. Eastern Time on the same day to review the results. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information in Item 7.01 of this Current Report on Form 8-K, including the attached Exhibit 99.1, is being “furnished” pursuant to Item 7.01 and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and is not incorporated by reference into any Oxford filing, whether made before or after the date hereof, regardless of any general incorporation language in such filing. ITEM 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release dated July 30, 2013, titled Oxford Resource Partners, LP to Report Second Quarter 2013 Financial Results on August 6, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Oxford Resource Partners, LP By: Oxford Resources GP, LLC, its general partner Dated: July 30, 2013 By: /s/Bradley W. Harris Name:Bradley W. Harris Title: Senior Vice President, Chief Financial Officer and Treasurer EXHIBIT INDEX Press Release dated July 30, 2013, titled Oxford Resource Partners, LP to Report Second Quarter 2013 Financial Results on August 6, 2013
